DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5, 8-10, 12, 15-17, 19, and 21-23 are rejected under 35 U.S.C. §103 as being unpatentable over Zeffer (US 2007/0260821) and Comisky (US 6,801,985).
Claim 1. (Currently Amended) A memory access method applied to a computer system, wherein the computer system comprises a central processing unit (CPU), a local memory device, a remote memory device and an address manager, (See Zeffer figure 1. Zeffer teaches: “The logic is configured to determine if an address corresponding to a request received by the memory controller on an intranode interconnect is a remote address or a local address.” Zeffer Abstract.) wherein the CPU, the local memory device, and the address manager are located in a first printed circuit board, the remote memory device is located in a second printed circuit board different from the first printed circuit board, (“[0032] The system 10 as a whole may have any configuration. For example, the nodes 12A-12D may be "blades" in a blade server system, stand-alone computers coupled to a network, boards in a server computer system, etc.”  Zeffer paragraph 0032.  See also Zeffer figure 1 showing nodes with remote memory connected across the Non Coherent Interconnect 14.) the local memory device comprises a local memory and a remote cache, (See Zeffer figure 3 showing the DRAM including remote access cache 56.) and the local memory device in the first printed circuit board and the remote memory device in the second printed circuit board are both connected to the address manager, (See Zeffer figure 1 showing all servers (blades) connected together, thereby connecting all parts of all servers.) and wherein the remote cache is a part of the local memory device and is used as a cache of the remote memory device, (“The memory controller 20 may be configured to use a portion of the memory 22 (referred to as a DRAM remote access cache, herein) to store writeback data corresponding to other nodes. That is, the DRAM remote access cache may store copies of remote data.”  Zeffer paragraph 0020.  See also Zeffer figure 3.) the method comprising: assigning, by the address manager, a first plurality of memory addresses to the local memory and a second plurality of memory addresses to the remote memory device, wherein the address manager performs unified addressing on the local memory device and the remote memory device, and allows the CPU to access the local memory device and the remote memory device, wherein the first plurality of memory addresses have an address range of the local memory device, and the second plurality of memory addresses have an address range of the remote memory device; (With respect to claim interpretation, note that the language “the address manager” does not limit to a single structure located on a single server (or for example in a single switch/router or some other network hardware connecting circuit boards as may be the desired scope).  Zeffer teaches:  “The logic is configured to determine if an address corresponding to a request received by the memory controller on an intranode interconnect is a remote address or a local address.”  Zeffer Abstract.  “The logic is configured to determine if an address corresponding to a request received by the memory controller on an intranode interconnect is a remote address mapped to remote memory in another node of the multi-node computer system or a local address mapped to a memory in the node that includes the memory controller.”  Zeffer paragraph 0007.  “In the illustrated embodiment, the memory controller 20 is programmable, via the registers 44A-44D, to allocate a portion of the memory 22 to the DRAM remote access cache and to detect remote addresses. The registers 44A-44B may be used to identify the DRAM remote access cache memory area. In the illustrated embodiment, the register 44A stores a start address of the DRAM remote access cache memory area, and the register 44B stores the size (e.g. in terms of bytes, number of cache lines, etc.). Other embodiments may define the memory area in any desired fashion (e.g. start and end address). The registers 44C-44D may be programmed to distinguish remote addresses from local addresses. The registers 44C-44D may be used to define which portion of the request address identifies the home node to which a given address is mapped (i.e. the node that has the memory locations assigned to that address within the system 10's address space). The address bits that define the home node need not be contiguous, although they may be if desired. . . . The match register 44D is programmable with a match value that identifies the node 12A as the home node. That is, a match with the match register 44D indicates a local address, and a mismatch indicates a remote address.”  Zeffer paragraph 0037.
The previously cited art does not expressly teach using a unified address space.
Comisky teaches: “Some manner of distinguishing between the internal memory port nodes 301 to 308 for reads and writes is assumed. In addition, each internal memory port node 301 to 308 is assumed to include a quantity of addressable memory. These objectives could be achieved by assigning a node number to each internal memory port node 301 to 308. The memory of each internal memory port node 301 to 308 would be addressable by a supplied address, which could include separate address spaces. Alternatively, each internal memory port node 301 to 308 could be assigned a subset of a unified address space. The intended internal memory port node is determined based upon which subset of memory is addressed.”  Comisky column 6 lines 21-33.
The combination would have been obvious to one of ordinary skill in the art before the effective filing date as an instance of "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  At the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (the need to separately address different nodes on a bus or network).  There had been a finite number of identified, predictable potential solutions to the recognized need or problem (the nodes could have specific identifiers or could be given a unique address range). One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success).  See MPEP § 2143(I)(E).) configuring a memory address assignment table, wherein the address assignment table records the address range of the local memory device and the address range of the remote memory device; (“The logic is configured to determine if an address corresponding to a request received by the memory controller on an intranode interconnect is a remote address mapped to remote memory in another node of the multi-node computer system or a local address mapped to a memory in the node that includes the memory controller.”  Zeffer paragraph 0007.  “Turning now to FIG. 3, a block diagram of one embodiment of an address space 50 corresponding to the memory 22 is shown. In the illustrated embodiment, address 0 is at the bottom of the figure and increasing numerical addresses are shown from bottom to top. The start and size values divide the address space (and thus the corresponding memory locations) into two portions: local memory, below the start address and above the sum of the start address and the size (reference numerals 52 and 54); and the DRAM remote access cache 56 between the start address and the sum of the start address and size.”  Zeffer paragraph 0042.  “The DRAM remote access cache 56 is illustrated in FIG. 3 as a set of cache lines (e.g. cache line 0 58A, cache line 1 58B, etc.). In the present embodiment, the DRAM remote access cache 56 may be tagless from a hardware standpoint. That is, no tag lookup is performed in the DRAM remote access cache. If a remote writeback occurs, the memory controller 20 updates the indexed entry of the DRAM remote access cache. Software, particularly the coherence code, may be responsible for ensuring that only one remote cache line that indexes to a given entry in the DRAM remote access cache 56 is stored in the node 12A at any given point in time. In this embodiment, the coherence code records the DRAM remote access cache tags 60 in its data structures 62, which are stored in the local memory. Various other data may be maintained by the coherency code in the data structures 62, in various embodiments.”  Zeffer paragraph 0043. “Any software coherence protocol may be used. In one example, the coherence code in each node may maintain data structures in memory (e.g. data structures 62 in FIG. 3) that identify which cache lines are shared with other nodes, as well as the nodes with which they are shared, which cache lines are modified in another node, etc.”  Zeffer paragraph 0053.  Note that the address range of entries only in the remote memory device (and not in the cache) is different than the address range of entries in the cache (even where they may overlap).) receiving a memory access request, wherein the memory access request carries address of a to-be-accessed memory area; comparing, using the memory address assignment table, the address of the to-be-accessed memory area directly with the address range of the remote memory device; determining, based on the comparing, whether the to-be-accessed memory area is in the remote memory device by determining whether the address of the to-be-accessed memory area falls within the address range of the remote memory device; (With respect to claim interpretation, note that determining an address is in a given location teaches that it is in the correct “address range”.  Zeffer teaches: “The logic is configured to determine if an address corresponding to a request received by the memory controller on an intranode interconnect is a remote address mapped to remote memory in another node of the multi-node computer system or a local address mapped to a memory in the node that includes the memory controller.”  Zeffer paragraph 0007.  “The logic is configured to determine if an address corresponding to a request received by the memory controller on an intranode interconnect is a remote address mapped to remote memory in another node of the multi-node computer system or a local address mapped to a memory in the node that includes the memory controller.”  Zeffer paragraph 0007.  “Memory requests may be received from the interconnect 28 into the request queue 30. The memory request queue 30 may comprise a plurality of entries, each of which may store the address of a request and various control (CTL) information (e.g. the type of request: read, write, or writeback; the size of the request; the data queue entry assigned to the data; etc.).”  Zeffer paragraph 0035.) and in response to determining that the address of the to-be-accessed memory area falls within the address range of the remote memory device, performing an access operation on a cache block in the remote cache corresponding to the to-be-accessed memory area according to the request. (This reads on a local access when a copy of the data is in the remote memory.  Zeffer teaches: “In the case of a remote address for a read request, the memory controller 20 may, in some cases, be able to determine that a hit in the DRAM remote access cache 56 has occurred even though it is tagless. For example, in some embodiments, the memory controller 20 may maintain a reverse directory of addresses of cache lines cached in various hardware-managed caches within the node. If there is a hit in the reverse directory for a remote address, the memory controller 20 may determine that the remote address is also a hit in the DRAM remote access cache 56 at the location indexed by the remote address.”  Zeffer paragraph 0044.) 
Claim 2. (Previously Presented) The method according to claim 1, wherein 
performing an access operation on a cache block in the remote cache comprises performing an access operation on the to-be-accessed memory area according to the memory access request in response to determining that the to-be-accessed memory area is in the remote memory device, and the remote cache comprises the cache block corresponding to the to-be-accessed memory area.  (“The coherence code may determine if the remote data is available in the DRAM remote access cache 56 using the tags 60 (decision block 90). For example, in embodiments in which there is no hit detection in the memory controller 20 (or limited hit detection, such as the reverse directory), there may be cases where the remote data is a hit in the DRAM remote access cache 56 but the memory controller 20 cannot detect the hit. If the remote data is available (with appropriate permission for the memory operation--decision block 90, "yes" leg), the coherence code may load the data from the DRAM remote access cache 56 into the hardware cache(s) (e.g. by executing one or more cacheable load memory operations, using dedicated cache control instructions, etc.--block 92).”  Zeffer paragraph 0051.  “If the remote data is not available in the DRAM remote access cache 56 (decision block 90, "no" leg), the coherence code may evict the remote cache line from the DRAM remote access cache in the entry indexed by the missing remote address (block 94). The eviction may ensure that only one remote cache line per DRAM remote access cache entry is stored in the node 12A. The coherence code may communicate with other nodes to coherently transfer the evicted cache line (if necessary) to the home node and to transfer the missing cache line to the DRAM remote access cache 56 (block 96). The coherence code may also load the data into the hardware caches (block 92).”  Zeffer paragraph 0052.  See also Zeffer figure 5.)
Claim 3. (Previously Presented) The method according to claim 1, wherein the method further comprises: 
determining that the to-be-accessed memory area is in the remote memory device, and the remote cache does not comprise the cache block corresponding to the to be accessed memory area, wherein performing an access operation on a cache block in the remote cache comprises: creating the cache block corresponding to the to-be-accessed memory area in the in the remote cache; and writing data in the to-be-accessed memory area into the cache block (“If the remote data is not available in the DRAM remote access cache 56 (decision block 90, "no" leg), the coherence code may evict the remote cache line from the DRAM remote access cache in the entry indexed by the missing remote address (block 94). The eviction may ensure that only one remote cache line per DRAM remote access cache entry is stored in the node 12A. The coherence code may communicate with other nodes to coherently transfer the evicted cache line (if necessary) to the home node and to transfer the missing cache line to the DRAM remote access cache 56 (block 96). The coherence code may also load the data into the hardware caches (block 92).”  Zeffer paragraph 0052.  See also Zeffer figure 5.)
Claim 5. (Previously Presented) The method according to claim 1, wherein 
before the receiving a memory access request, the method further comprises: determining a capacity of the local memory and a capacity of the remote cache in the local memory device.  (“Turning now to FIG. 3, a block diagram of one embodiment of an address space 50 corresponding to the memory 22 is shown. In the illustrated embodiment, address 0 is at the bottom of the figure and increasing numerical addresses are shown from bottom to top. The start and size values divide the address space (and thus the corresponding memory locations) into two portions: local memory, below the start address and above the sum of the start address and the size (reference numerals 52 and 54); and the DRAM remote access cache 56 between the start address and the sum of the start address and size. The DRAM remote access cache 56 may also be placed at the bottom of the address range (e.g. by programming the start address to 0) or the top of the address range (by programming the registers 44A-44B so that the sum of the start address and size is the maximum address within the memory 22).”  Zeffer paragraph 0042.  Note that the DRAM remote access cache is in existence before it is written to.)
Claim 8. (Currently Amended) A memory access apparatus of a computer system, wherein the computer system comprises a central processing unit (CPU), a local memory device, a remote memory device and an address manager, wherein the CPU, the local memory device, and the address manager are located in a first printed circuit board, the remote memory device is located in a second printed circuit board different from the first printed circuit board, the local memory device comprises a local memory and a remote cache, and the local memory device in the first printed circuit board and the remote memory device in the second printed circuit board are both connected to the address manager, and wherein the remote cache is a part of the local memory device and is used as a cache of the remote memory device, the apparatus comprising: (See rejection of claim 1.) at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to: (See Zeffer paragraph 0019.) assign, by the address manager, a first plurality of memory addresses to the local memory and a second plurality of memory addresses to the remote memory device, wherein the address manager performs unified addressing on the local memory device and the remote memory device, and allows the CPU to access the local memory device and the remote memory device, and wherein the first plurality of memory addresses have an address range of the local memory device, and the second plurality of memory addresses have an address range of the remote memory device; configure a memory address assignment table, wherein the memory address assignment table records the address range of the local memory device and the address range of the remote memory device; receive a memory access request, wherein the memory access request carries address of a to-be-accessed memory area; compare, using the memory address assignment table, the address of the to-be accessed memory area directly with the address range of the remote memory device; determine, based (See rejection of claim 1.)
Claim 9. (Previously Presented) The apparatus according to claim 8, wherein the programming instructions instruct the at least one processor to: perform the access operation on the to-be-accessed memory area according to the memory access request in response to determining that the to-be-accessed memory area is in the remote memory device, and the remote cache comprises the cache block corresponding to the to-be-accessed memory area.  (See rejection of claim 2.)
Claim 10. (Previously Presented) The apparatus according to claim 8, wherein the programming instructions instruct the at least one processor to: determine that the to-be-accessed memory area is in the remote memory device, and the remote cache does not comprise the cache block corresponding to the to-be-accessed memory area, create the cache block corresponding to the to-be-accessed memory area in the write data in the to-be-accessed memory area into the cache block corresponding to the to-be-accessed memory area. (See rejection of claim 3.)
Claim 12. (Previously Presented) The apparatus according to claim 8, wherein the programming instructions instruct the at least one processor to: determine a capacity of the local memory and a capacity of the remote cache in the local memory device. (See rejection of claim 5.)
Claim 15. (Currently Amended) A memory access system, comprising a memory access apparatus that comprises a central processing unit (CPU), a local memory device, a remote memory device and an address manager, wherein the CPU, the local memory device, and the address manager (See rejection of claim 1.)  and the apparatus comprising: at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to: (See Zeffer paragraph 0019.) assign, by the address manager, a first plurality of memory addresses to the local memory and a second plurality of memory addresses to the remote memory device wherein the address manager perfoms unified addressing on the local memory device and the remote memory device, and allows the CPU to access the local memory device and the remote memory device and wherein the first plurality of memory addresses have an address range of the local memory device, and the second plurality of memory addresses have an address range of the remote memory device; configure a memory address assignment table, wherein the memory address assignment table records the address range of the local memory device and the address range of the remote memory device; receive a memory access request, wherein the memory access request carries address of a to-be-accessed memory area; compare, using the memory address assignment table, the address of the to-be-accessed memory area directly with the address range of the remote memory device; determine, based on the comparing, whether the to-be-accessed memory area is in the remote memory device by determining whether the address of the to-be-accessed memory area falls within the address range of the remote memory device (See rejection of claim 1.) in response to determining that the address of the to-be-accessed memory area falls within the address range of the remote memory device, perform an access operation on the cache block in the remote cache corresponding to the to-be-accessed memory area according to the memory access request. (See rejection of claim 1.)
Claim 16. (Previously Presented) The system according to claim 15, wherein the programming instructions instruct the at least one processor to: perform the access operation on the to-be-accessed memory area according to the memory access request in response to determining that the to-be-accessed memory area is in the remote memory device, and the remote cache comprises the cache block corresponding to the to-be-accessed memory area. (See rejection of claim 2.)
Claim 17. (Previously Presented) The system according to claim 15, wherein the apparatus is further configured to: determine that the to-be-accessed memory area is in the remote memory device, and the remote cache does not comprise the cache block corresponding to the to-be-accessed memory area, create the cache block corresponding to the to-be-accessed memory area in the remote cache; and write data in the to-be-accessed memory area into the cache block corresponding to the to-be-accessed memory area.  (See rejection of claim 3.)
Claim 19. (Previously Presented) The system according to claim 15, wherein the programming instructions instruct the at least one processor to: determine a capacity of the local memory and a capacity of the remote cache in the local memory device.  (See rejection of claim 5.)
Claim 21. (Currently Amended) The method according to claim 1, where the method further comprises: 
receiving a second memory access request, wherein the second memory access request carries a second address of a second to-be-accessed memory area; comparing, using the memory address assignment table, the second address of the second to-be-accessed memory area directly with the address range of the local memory device; determining, based on the (“Addresses within memory 22 are referred to as local addresses, and the corresponding data is referred to as local data, except for the portion allocated to the DRAM remote access cache.”  Zeffer paragraph 0021.  “As used herein, a memory operation may comprise any read or write of a memory location performed by a processor as part of executing an instruction. A load memory operation (or more briefly, a load) is a read operation that reads data from a memory location. A store memory operation (or more briefly, a store) is a write operation that updates a memory location with new data. The memory operation may be explicit (e.g. a load or store instruction)[.]”  Zeffer paragraph 0023.  “The memory controller 20 may determine if the address of the request is remote or local (decision block 70). If the address is local (decision block 70, "no" leg), the memory controller 20 may service the local memory read/write (block 72).”  Zeffer paragraph 0047.  See Zeffer figure 3.  “. . . one contiguous area of local memory.”  Zeffer paragraph 0042.) and in response to determining that the second address of the second to-be-accessed memory area falls within the address range of the local memory, performing the access operation on the second to-be-accessed memory area in the local memory according to the memory access request. (“The memory controller 20 may determine if the address of the request is remote or local (decision block 70). If the address is local (decision block 70, "no" leg), the memory controller 20 may service the local memory read/write (block 72).” Zeffer paragraph 0047.)  
Claim 22. (Currently Amended) The apparatus according to claim 8, wherein the programming instructions instruct the at least one processor to: 
receive a second memory access request, wherein the second memory access request carries a second address of a second to-be-accessed memory area; compare, using the memory (See rejection of claim 21.)
Claim 23. (Currently Amended) The system according to claim 15, wherein the programming instructions instruct the at least one processor to: 
receive a second memory access request, wherein the second memory access request carries a second address of a second to-be-accessed memory area; compare, using the memory address assignment table, the second address of the second to-be-accessed memory area directly with the address range of the local memory device; determine, based on the comparing, whether the second to-be-accessed memory area is in in the local memory device by determining whether the second address of the second to be-accessed memory area falls within the address range of the local memory device; and in response to determining that the second address of the second to-be-accessed memory area falls within the address range of the local memory, perform the access operation on the second to-be-accessed memory area in the local memory according to the memory second access request. (See rejection of claim 21.)



Claim 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeffer, Comisky, and Hosoya (US 2006/0085570)
Claim 4. (Previously Presented) The method according to claim 1, wherein 
the memory access request is a memory write request, and the method further comprises: (“In the illustrated embodiment, the memory controller 20 may include a request queue 30 coupled to receive requests from the interconnect 28, a data queue 32 coupled to receive data from the interconnect 28 (for write requests) and to provide data to the interconnect 28 (for read requests).”  Zeffer paragraph 0034.) creating a cache block corresponding to the to-be-accessed memory area in the remote cache in response to determining that the to-be-accessed memory area is in the remote memory device, and the remote cache does not comprise the cache block corresponding to the to-be-accessed memory area, and writing data of the memory write request into the cache block corresponding to the to-be-accessed memory area.  (“Memory requests may be received from the interconnect 28 into the request queue 30. The memory request queue 30 may comprise a plurality of entries, each of which may store the address of a request and various control (CTL) information (e.g. the type of request: read, write, or writeback . . . The data queue 32 may store the data for a request, either received from the interconnect 28 to be written to the memory 22 or received from the memory 22 to be supplied on the interconnect 28.”  Zeffer paragraph 0034.  “For example, the control information in the request queue 30 may indicate the type of operation.”  Zeffer paragraph 0048.  “If the operation is not a writeback (decision block 74, "no" leg), the memory controller 20 may optionally determine if the operation is a hit in the DRAM remote access cache 56 (decision block 80). For example, embodiments that implement a reverse directory or a tag in the DRAM remote access cache 56 may be able to determine a hit, at least in some cases. . . . If the operation is not a hit, at least as can be determined by the memory controller hardware (decision block 80, "no" leg), the memory controller 20 may signal a trap to the coherence code to obtain the remote data (block 84).”  Zeffer paragraph 0049.  “If the remote data is not available in the DRAM remote access cache 56 (decision block 90, "no" leg), the coherence code may evict the remote cache line from the DRAM remote access cache in the entry indexed by the missing remote address (block 94). The eviction may ensure that only one remote cache line per DRAM remote access cache entry is stored in the node 12A. The coherence code may communicate with other nodes to coherently transfer the evicted cache line (if necessary) to the home node and to transfer the missing cache line to the DRAM remote access cache 56 (block 96). The coherence code may also load the data into the hardware caches (block 92).”  Zeffer paragraph 0052.  See also Zeffer figure 5.
Zeffer does not clearly state that the cache is written to in response to a write miss (the description of block 96 may be interpreted as a response to a read miss).  
Hosoya teaches: “[0174] If the update target data does not exist in the cache memory module 5126 (hereafter also called "write-miss") (5766), the microprocessor 5101 accesses the control memory module 5127 in the memory unit 5021, and registers the information for allocating an area for storing the update data in the cache memory module 5126 in the memory unit 5021, specifically, information for specifying an open cache slot in the directory information of the cache memory (cache area allocation) (5767). After cache area allocation, the storage system 5001 performs the same control as the case of a write-hit. In the case of a write-miss, however, the update target data does not exist in the cache memory module 5126, so the memory controller 5125 stores the update data in the storage area allocated as an area for storing the update data.”  Hosoya paragraph 0174.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hosoya before the effective filing date because this teaches adding recently written data to the cache and more recently written data is more likely to be accessed again based on the principal of temporal locality.  Note that accesses to the cache are faster than accesses to more remote memory.)
Claim 11. (Previously Presented) The apparatus according to claim 8, wherein the memory access request is a memory write request, and the programming instructions instruct the at least one processor to: create a cache block corresponding to the to-be-accessed memory area in the remote cache in response to determining that the to-be-accessed memory area is in the remote memory device, and the remote cache does not comprise the cache block corresponding to the to-be-accessed memory area, and write data of the memory write request into the cache block corresponding to the to-be-accessed memory area. (See rejection of claim 4.)
Claim 18. (Previously Presented) The system according to claim 15, wherein the memory access request is a memory write request, and wherein the programming instructions instruct the at least one processor to: create the cache block corresponding to the to-be-accessed memory area in the remote cache in response to determining that the to-be-accessed memory area is in the remote memory device, and the remote cache does not comprise the cache block corresponding to the to-be-accessed memory area, and write data of the memory write request into the cache block corresponding to the to-be-accessed memory area. (See rejection of claim 4.)
Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeffer, Comisky, and Dwarkadas (US 2004/0184340)
Claim 6. (Original) The method according to claim 5, wherein 
the determining a capacity of the local memory and a capacity of the remote cache in the local memory device comprises: determining the capacity of the remote cache in the local memory device according to a capacity of the remote memory device and a preset hit rate, wherein the capacity of the remote cache is in a positive correlation relationship with the (The previously cited art does not expressly teach changing the cache capacity based on the hit rate.  
Dwarkadas teaches: “In addition to cache reconfiguration, the TLB configuration is also progressively changed as shown in the flow chart of FIG. 12. The change is performed on an interval-by-interval basis, as indicated by steps 1201 and 1215. A counter tracks TLB miss handler cycles in step 1203. In step 1205, a single bit is added to each TLB entry which is set to indicate whether it has been used in an interval (and is cleared at start of an interval).  If the counter exceeds a threshold (which is contemplated to be 3%, although those skilled in the art will be able to select the threshold needed) of the total execution time counter for an interval, as determined in step 1207, the L1 TLB cache size is increased in step 1209. In step 1211, it is determined whether the TLB usage is less than half. If so, the L1 TLB cache size is decreased in step 1213.”  Dwarkadas paragraph 0062.  See also Dwarkadas figure 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Dwarkadas with the previously cited art because increasing the cache size improves hit rate so an increase in size fixes a problem when hit rate is low, and wastes resources when hit rate is high without the increased size.)
Claim 13. (Original) The apparatus according to claim 12, wherein the programming instructions instruct the at least one processor to: determine the capacity of the remote cache in the local memory device according to a capacity of the remote memory device and a preset hit rate, wherein the capacity of the remote cache is in a positive correlation relationship with the capacity of the remote memory device and the preset hit rate, respectively; and use a remaining capacity of the local memory device as the capacity of the local memory. (See rejection of claim 6.)
Claim 20. (Original) The system according to claim 19, wherein the programming instructions instruct the at least one processor to: determine the capacity of the remote cache in the local memory device according to a capacity of the remote memory device and a preset hit rate, wherein the capacity of the remote cache is in a positive correlation relationship with the capacity of the remote memory device and the preset hit rate, respectively; and use a remaining capacity of the local memory device as the capacity of the local memory. (See rejection of claim 6.)
Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeffer, Comisky, Dwarkadas and Walz (US 2008/0244181)
Claim 7. (Previously Presented) The method according to claim 1, wherein the method further comprises: 
counting a hit rate of the remote cache according to a preset period T; increasing a capacity of the remote cache in response to determining that the hit rate of the remote cache is less than a preset first threshold; and decreasing the capacity of the remote cache in response to determining that the hit rate of the remote cache is greater than a preset second threshold, (The previously cited art does not expressly teach changing the cache capacity based on the hit rate.  
Dwarkadas teaches: “In addition to cache reconfiguration, the TLB configuration is also progressively changed as shown in the flow chart of FIG. 12. The change is performed on an interval-by-interval basis, as indicated by steps 1201 and 1215. A counter tracks TLB miss handler cycles in step 1203. In step 1205, a single bit is added to each TLB entry which is set to indicate whether it has been used in an interval (and is cleared at start of an interval).  If the counter exceeds a threshold (which is contemplated to be 3%, although those skilled in the art will be able to select the threshold needed) of the total execution time counter for an interval, as determined in step 1207, the L1 TLB cache size is increased in step 1209. In step 1211, it is determined whether the TLB usage is less than half. If so, the L1 TLB cache size is decreased in step 1213.”  Dwarkadas paragraph 0062.  See also Dwarkadas figure 12 showing the decrease on the “no” path of decision block 1207.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Dwarkadas with the previously cited art because increasing the cache size improves hit rate so an increase in size fixes a problem when hit rate is low, and wastes resources when hit rate is high without the increased size.) wherein the first preset threshold is less than the second preset threshold.  (The previously cited art does not teach two thresholds. 
Walz teaches: “Generally, a cache may store copies of data from most frequently used main memory locations. Since a cache has lower average access time than main memory, data stored in a cache may be fetched more quickly, resulting in improved performance. Therefore, increasing cache size may further enhance performance by improving the cache hit rate (or reducing potential cache misses). However, as the size of a cache is increased, the additional cache cells may consume more power. The additional power consumption may increase overall system average power which may, in turn, decrease the battery life of mobile computers. The additional power consumption may also increase heat generation which may, in turn, cause damage to the cache or other components of a computer that are thermally coupled to the cache.” Walz paragraph 0002.  “In an embodiment, the calculated CBM at operation 304 may be an indicator of cache utilization, e.g., based upon cache accesses over a select time period (as tracked by the management logic 208 that causes corresponding data to be stored in the units 209, for example). At an operation 305, the calculated CBM value of operation 304 may be stored in a history queue, e.g., displacing the oldest value. At operation 306, the CBM may be mapped against an expand threshold and if greater, the active portion of the cache may be expanded (e.g., fully) at an operation 308, e.g., by accessing the storage units 209 and having the management logic 208 cause an increase in the size of the active portion of the cache 200 (for example, by opening additional cache ways 204).”  Walz paragraph 0020.  "At operation 306, if the CBM does not exceed the expand threshold, values within a history queue (which may be stored in the storage units 209) may be averaged and the subsequent result may be compared to a shrink threshold at operation 310. If the result falls below the shrink threshold and the active portion of the cache is greater than a minimum cache size threshold value at operation 312, the size of the active portion of the cache may be decreased (e.g., a pre-configured portion of the cache may be flushed (for example, by logic 208 or other logic within the controller 206) and access may be disabled at operation 314 (such as discussed with reference to FIG. 2).” Walz paragraph 0021.  “In an embodiment, the configuration values may be about: 11.11 for expand threshold of operation 306, 5.60 for shrink threshold of operation 310, 8 for the history queue depth of operation 310, 250 ms for the evaluation period (Time_1) discussed above”  Walz paragraph 0022.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Walz because setting two thresholds (in the way claimed and taught in Walz) avoids constant resizing of the cache at the threshold point thereby saving management overhead.)
Claim 14. (Previously Presented) The apparatus according to claim 8, wherein the programming instructions instruct the at least one processor to: count a hit rate of the remote cache according to a preset period T; increase a capacity of the remote cache in response to determining that the hit rate of the remote cache is less than a preset first threshold; and decrease the capacity of the remote cache in response to determining that the hit rate of the remote cache is greater than a preset second threshold, wherein the first preset threshold is less than the second preset threshold.  (See rejection of claim 7.)

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Rejections under §112b
All rejections under this section from the previous action have been withdrawn.
Rejections under §102/103
Applicant states that the memory controller of Zeffer does not assign memory addresses to areas of another node and argues that the reference fails to teach the claimed subject matter.  The assignment of addresses (and unified address space) is expressly taught in Comisky and Zeffer figure 1 shows all parts of the system of Zeffer to be connected either directly or indirectly with one another.  It is noted that the intended scope may be that some network hardware dynamically allocates addresses to different nodes, but this is not claimed.  Note also that an “address manager” not limited to any particular structure or required to be in a single location, but appears to read on any structure or set of structures including software which carries out the steps attributed to the term in the claims.  
Applicant’s arguments regarding the data structures in Zeffer is not fully understood.  
Applicant states that Zeffer fails to teach a table with local and remote addresses.  Paragraph 0007 of Zeffer cited in the final action teaches mappings containing both categories of addresses being evaluated during operation.  Note that while Zeffer may not clearly teach address ranges (though bits identifying the nodes may constitute an address range depending on their location in the address), Comisky expressly teaches assigning address ranges to different nodes.  
No specific arguments to the dependent claims are put forth.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139